[Cite as State v. Alexander, 2020-Ohio-4364.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                           C.A. No.      29605

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
WILLIAM ALEXANDER                                       COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellant                                       CASE No.   CR 18 12 4101(C)

                                 DECISION AND JOURNAL ENTRY

Dated: September 9, 2020



        HENSAL, Presiding Judge.

        {¶1}     William Alexander appeals his convictions in the Summit County Court of

Common Pleas. For the following reasons, this Court reverses.

                                                  I.

        {¶2}     In April 2019, Mr. Alexander told the trial court that he desired to plead guilty to

three offenses. The trial court accepted Mr. Alexander’s plea but did not advise him of the

constitutional rights he would be waiving. It sentenced him to a total of 12 years imprisonment.

Mr. Alexander has appealed, arguing that the trial court failed to comply with Criminal Rule

11(C)(2)(c) before accepting his guilty plea.

                                                  II.

                                         ASSIGNMENT OF ERROR

        THE TRIAL COURT FAILED TO INFORM OR ENGAGE IN ANY DIALOGUE
        WITH APPELLANT ALEXANDER REGARDING THE CONSTITUTIONAL
        RIGHTS HE WAS WAIVING BY ENTERING A GUILTY PLEA.
                                                  2


       {¶3}    Mr. Alexander argues that the trial court did not strictly comply with Rule

11(C)(2)(c) and orally advise him of the constitutional rights that he would be waiving by pleading

guilty to felony offenses.     Although acknowledging that the error is likely attributable to

inadvertence, he argues that the consequence of the oversight is that his plea is invalid, and his

convictions must be vacated.

       {¶4}    Rule 11(C)(2)(c) provides that, in felony cases, the court “shall not accept a plea of

guilty” without first addressing the defendant personally and

       informing the defendant and determining that the defendant understands that by the
       plea the defendant is waiving the rights to jury trial, to confront witnesses against
       him or her, to have compulsory process for obtaining witnesses in the defendant's
       favor, and to require the state to prove the defendant's guilt beyond a reasonable
       doubt at a trial at which the defendant cannot be compelled to testify against himself
       or herself.

In State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, the Ohio Supreme Court held that “[a]

trial court must strictly comply with Crim.R. 11(C)(2)(c) and orally advise a defendant” that the

plea waives “(1) the right to a jury trial, (2) the right to confront one’s accusers, (3) the right to

compulsory process to obtain witnesses, (4) the right to require the state to prove guilt beyond a

reasonable doubt, and (5) the privilege against compulsory self-incrimination.” Id. at syllabus. If

the court does not comply, “the defendant’s plea is invalid.” Id.

       {¶5}    The State concedes that the trial court failed to inform Mr. Alexander of the

constitutional rights he would be waiving by entering a guilty plea. This Court’s independent

review of the transcript of the plea hearing also reveals that the trial court did not orally inform

Mr. Alexander of the constitutional rights he was waiving, as required under Rule 11(C)(2)(c).

Accordingly, we agree with Mr. Alexander and the State that Mr. Alexander’s guilty plea is

invalid. Mr. Alexander’s assignment of error is sustained.
                                                 3


                                                III.

       {¶6}    Mr. Alexander’s assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas is reversed, and this matter is remanded for further proceedings.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.
                                       4


APPEARANCES:

NICHOLAS SWYRYDENKO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.